Citation Nr: 1447457	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as secondary to the medications prescribed for service-connected schizophrenia.   

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to the medications prescribed for service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

At the 2014 hearing, the Veteran raised the issue of entitlement to service connection for erectile dysfunction.   This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has diabetes and CAD secondary to medications prescribed to treat his service-connected schizophrenia.  Specifically, in statements of record, to include his testimony at an August 2014 videoconference hearing, the Veteran has contended that the medications prescribed over the years for his schizophrenia caused him to develop diabetes and CAD.  Further, he states that these medications caused him to gain a large amount of weight, resulting in his obesity which ultimately resulted in his developing diabetes and CAD.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

Review of the record reflects that service connection has been in effect for schizophrenia since separation from service.  The record also shows that the Veteran has been prescribed many medications since that time for treatment of that condition.  For example, medications to treat his schizophrenia in the 1980s included Haldol, Mellaril, Navane, Antane, Vistaril, and Stelazine.  In the 1990s, his medications included Trifluoprerazine and Trazadona.   

VA record in April 2006 includes notation by the examiner that the Veteran's Olanzapine was discontinued and he was started on Aripiprazole "which can also cause diabetes."  

VA examination was conducted in March 2007.  That examiner opined that the Veteran's therapy with Olanzapine did not cause diabetes mellitus, nor did its use exacerbate diabetes.  She added that the Veteran was currently on Ambilify "which [was] not currently recognized as increasing a person's risk of insulin resistance and/or diabetes."  She did not provide an opinion regarding any other medications or an opinion regarding the etiology of CAD.  Moreover, she did not address the VA physician's April 2006 statement which alludes to the fact that the Veteran's medications of Olanzapine and Aripiprazole caused diabetes which contradicts her opinion.  

In recent years, the Veteran's medications have included Ambilify and Celexa.  

Recently, the Veteran submitted information from a medication guide regarding the taking of medications.  The information provided includes that one should tell one's healthcare provider prior to the taking of Ambilify that one has or had diabetes.  

The Board concludes that additional medical opinion is necessary in this case as all medical questions raised are not adequately addressed in the March 2007 examination report.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

It is also noted that the Veteran and his representative testified that while the Veteran was primarily treated by VA in Ohio, he was also seen by VA medical centers in Oklahoma, Colorado, New Mexico, Florida, Georgia, Pennsylvania, New York, and West Virginia.  It is not clear as to if the record contains all such records and attempts should be made to include all pertinent records available.  Any additional relevant VA or private treatment records should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his conditions, on appeal.  Note that he has testified that he was treated by VA in Oklahoma, Colorado, New Mexico, Florida, Georgia, Pennsylvania, New York, and West Virginia.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  Then, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any diabetes mellitus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The examiner is directed to answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's current diabetes mellitus had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's current diabetes mellitus was caused (in whole or in part) by a service-connected disability, to include the service-connected psychiatric disorder.  The examiner should address the associated theory that his psychiatric medications caused his diabetes.  The examiner should also additionally address the associated theory that his psychiatric medications caused him to gain weight and that his resulting obesity caused him to develop diabetes.  

(c) Is it at least as likely as not that the Veteran's current diabetes mellitus is aggravated (permanently worsened by a service-connected disability, to include the service-connected psychiatric disorder.  The examiner should additionally address the associated theory that either his psychiatric medications aggravate his diabetes.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

The absence of evidence of treatment for diabetes mellitus in the Veteran's service treatment records (STRs) cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  

3.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any CAD.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.  

The examiner is directed to answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's current CAD had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  

(b) Is it at least as likely as not (50% probability or greater) that the Veteran's current CAD was caused (in whole or in part) by a service-connected disability, to include the service-connected psychiatric disorder.  The examiner should address the associated theory that his psychiatric medications caused his CAD.  The examiner should also additionally address the associated theory that his psychiatric medications caused him to gain weight and that his resulting obesity caused him to develop CAD.  

(c) Is it at least as likely as not that the Veteran's current CAD is aggravated (permanently worsened by a service-connected disability, to include the service-connected psychiatric disorder.  The examiner should additionally address the associated theory that his psychiatric medications aggravate his CAD.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

The absence of evidence of treatment for CAD in the Veteran's STRs cannot, standing alone, serve as the basis for a negative opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  

4.  After ensuring compliance with the instructions in the REMAND, readjudicate the claims for service connection for diabetes and CAD, to include as secondary to medications prescribed for service-connected schizophrenia.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



